Case 2:18-cv-00522-JLB-MRM Document 84 Filed 03/13/20 Page 1 of 5 PageID 259




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

WILLIAM WESTERVELT,

               Plaintiff,

v.                                                  Case No.: 2:18-cv-522-FtM-38MRM

TRUNG VANG LE, HELEN GREIG,
JENNIFER LOWE and RICHARD
JOHNSON,

              Defendants.
                                           /

                                 SCHEDULING ORDER

       The Court enters this Scheduling Order to govern the deadlines for discovery and

dispositive motions:

       1.     Discovery Deadline: On or before September 14, 2020, the parties must

complete all discovery—including filing any discovery-related motion. Each party must

timely serve discovery requests so the other side may respond before the deadline. The

Court may deny as untimely motions to compel filed after the discovery deadline.

       2.     Meet and Confer Deadline: On or before September 28, 2020, the parties

must meet and confer in person in a good faith effort to settle all pending issues. The

parties must set aside enough time for a thorough and meaningful conference to resolve

the case by agreement. The parties in attendance must have full authority to settle.

       3.     Report Regarding Settlement: On or before October 5, 2020, the parties

must file a joint report on settlement that tells the Court whether (1) the case settled; (2)

the case did not settle but the parties wish to continue settlement discussions for a certain
Case 2:18-cv-00522-JLB-MRM Document 84 Filed 03/13/20 Page 2 of 5 PageID 260




period of time; (3) the parties wish to attend a formal mediation; and (4) either party

requests a settlement conference before a magistrate judge.

      4.       Motions for Summary Judgment and Other Dispositive Motions: On

or before October 13, 2020, the parties must file their motion for summary judgment.

           a. Number of Motions: Only one motion for summary judgment may be filed

      by a party (or multiple parties represented by the same counsel) absent leave of

      Court.

           b. Required Materials: A motion for summary judgment must include a

      memorandum of law in support and a specifically captioned section titled,

      “Statement of Material Facts” in a single document not to exceed 25 pages in

      length. The statement of material facts must list each material fact alleged not

      to be disputed in separate, numbered paragraphs. Each fact must be supported

      by a pinpoint citation to the specific part of the record relied on to support that

      fact. Failure to submit a statement of material facts constitutes grounds to

      deny the motion.

               An opposition to a motion for summary judgment must include a

      memorandum of law and a specifically captioned section titled, “Response to

      Statement of Material Facts” in a single document not to exceed 25 pages in

      length. The opposing party’s response to statement of material facts must mirror

      the statement of material facts by admitting and/or denying each of the moving

      party’s assertions in matching numbered paragraphs. Each denial must set forth

      a pinpoint citation to the record where the fact is disputed.        Although the

      opposing party’s response must correspond with the paragraph scheme used in




                                            2
Case 2:18-cv-00522-JLB-MRM Document 84 Filed 03/13/20 Page 3 of 5 PageID 261




      the statement of material facts, the response need not repeat the text of the

      moving party’s paragraphs. In deciding a motion for summary judgment, any

      fact that the opposing counsel or party does not specifically controvert

      and not otherwise included in the Response to Statement of Disputed

      Material Facts may also be deemed undisputed if supported by record

      evidence.

             The movant may file a reply brief not to exceed 7 pages in length with

      pinpoint citations to the record within 7 days after service of the response

      unless the Court directs otherwise. Given the restriction on the context of a

      reply, any motion for a sur-reply is disfavored and should be made in exceptional

      circumstances.

             When citing to the record, the parties should first use any CM/ECF

      designated document number and page number throughout the briefs. Where

      no CM/ECF citation is available, a specific format like “Ex. 1., p.2” should be

      used throughout the brief.     Further, a general reference to a deposition is

      inadequate—the page and line number of the deposition transcript must be

      included.       For example, a general reference to “Deposition of Jones” is

      insufficient.

          c. Deposition Transcripts as Exhibits: If depositions are filed to support a

      motion for summary judgment, the Court prefers the deposition be filed in its

      entirety (condensed version is fine) with exhibits.

          d. Exhibit Index: A motion for summary judgment or a response with exhibits

      totaling over 10 pages must include an index to the exhibits that lists the exhibit




                                            3
Case 2:18-cv-00522-JLB-MRM Document 84 Filed 03/13/20 Page 4 of 5 PageID 262
Case 2:18-cv-00522-JLB-MRM Document 84 Filed 03/13/20 Page 5 of 5 PageID 263




       8.     Final Pretrial Procedures: If the case survives summary judgment, the

Court will issue another scheduling order that sets the trial term, final pretrial conference,

and other pretrial deadlines.

       9.     Administratively Close Case: The Clerk is DIRECTED to administratively

close this case until the parties file their joint report on settlement on October 5, 2020.

       DONE and ORDERED in Fort Myers, Florida this 13th day of March 2020.




Copies: All Parties of Record




                                              5
